UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/2009 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company International Core Equity Fund -Dreyfus/The Boston Company International Small Cap Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company small Cap Value Fund -Dreyfus/The Boston Company Small Cap Value Fund II -Dreyfus/The Boston Company Small/Mid Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 32 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Emerging Markets Core Equity Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present this semiannual report for Dreyfus/The Boston Company Emerging Markets Core Equity Fund, covering the six-month period from October 1, 2008, through March 31, 2009. The reporting period has been one of the most challenging for the U.S. economy, which has undoubtedly affected the global financial markets. The bankruptcy of Lehman Brothers in mid-September 2008 triggered a cascading global economic decline that affected both industrialized and emerging economies throughout the world.As the credit crisis dried up the availability of funding for businesses and consumers, international trade activity slumped, commodity prices plummeted, investors de-leveraged their portfolios, companies liquidated inventories, unemployment surged and corporate earnings sagged. On the heels of a 6.3% annualized U.S. economic growth rate in the fourth quarter of 2008, we expect another sharp decline for the first quarter of 2009. However, our Chief Economist anticipates that the U.S. recession may reach a trough around the third quarter of this year, followed by a slow recovery. Indeed, an unprecedented and concerted worldwide effort has signaled that most developed markets are intent to do whatever it takes to forestall the economic slowdown, including interest-rate reductions by the ECB, the U.K and Japan, as well as massive monetary and fiscal stimulus and support for troubled financial institutions.Although times seem dire now, we believe it is always appropriate to maintain a long-term investment focus and to discuss any investment modifications with your financial adviser.Together, you can prepare for the risks that lie ahead and position your assets to perform in this current market downturn, and in the future. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation April 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through March 31, 2009, as provided by William Patzer, Portfolio Manager Fund and Market Performance Overview For the six-month period ended March 31, 2009, Dreyfus/The Boston Company Emerging Markets Core Equity Funds Class I shares produced a total return of 30.14%. 1 On March 31, 2009, the fund also began offering Class A and Class C shares. In comparison, the funds benchmark, the Morgan Stanley Capital International Emerging Markets (the MSCI EM Index) Index, produced a total return of 26.82% for the same period. 2 Despite a rally over the final weeks of March, a global economic downturn weighed heavily on the emerging markets for the reporting period overall.The fund produced a return lower than its benchmark, as relatively strong results from information technology and health care stocks could not offset the laggards in other areas. The Funds Investment Approach The fund seeks to achieve long-term growth of capital by investing, under normal circumstances, at least 80% of net assets in equity securities of companies that are located in foreign countries represented in the MSCI EM Index. The fund may invest up to 20% of its net assets in fixed income securities and may invest in preferred stocks of any credit quality if common stocks of the relevant company are not available. The fund employs a bottom-up investment approach, which emphasizes individual stock selection. Economic and Financial Crises Roiled Equity Markets Precipitated by a worldwide economic contraction, emerging equity markets followed their more developed counterparts into a free fall during the fourth quarter of 2008, producing one of the asset classs weaker quarters historically. However, late in the first quarter of 2009, developing markets experienced an aggressive reversal. Capital and trade surpluses, floating currency valuations, reduced interest rates and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) implementation of government measures to forestall further economic damage helped spark a rally that offset a portion of the emerging markets earlier declines. Security Selections Produced Mixed Results Several disappointments offset the performance benefits of the funds top performers. Materials, energy and industrials stocks declined steeply as commodities prices fell, dragging down stocks in South Africa, Israel and Brazil.The South African arm of steel producer ArcelorMittal suffered as global demand fell, while Israel Chemical Ltd. (ICL) plummeted in a softer agricultural chemicals market. Both securities were sold during the reporting period. In addition, a recent purchase of strong-performing South African gold producer Gold Fields and lack of exposure to AngloGold Ashanti weighed on the funds results. Key detractors in the energy sector included Russias Gazprom and Lukoil and Hong Kongs CNOOC Ltd., which retreated along with oil prices. CNOOC was sold during the reporting period. Mexican industrial conglomerate Alfa SAB de CV was hurt by poor results in its manufacturing and petrochemical units, and was sold during the reporting period. Slowing demand undermined South Koreas Kuhmo Industrial Co.,Ltd.,as well as Brazilian steel firm Usinas and aircraft manufacturer Embraer. Kuhmo was sold during the reporting period. Finally, South Africas MTN Group suffered as its fixed-line counterpart outperformed the wireless telecommunications provider. South African construction firm Aveng also dragged down performance due to slack demand. The funds performance was buoyed by its information technology and health care holdings. Chinese technology stock Shanda Interactive Entertainment rose amid steady demand for online gaming.
